Citation Nr: 0914143	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  02-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma for the purpose of obtaining VA outpatient dental 
treatment.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to a service-connected ankle 
disability.

4.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a cervical spine disorder, claimed 
to be the result of a slipping incident during VA 
hospitalization in November 1984.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1980.

This matter is on appeal from the San Juan, the Commonwealth 
of Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO). 

With regard to the claim for a cervical spine disorder as 
secondary to his service-connected left ankle disorder, the 
Veteran clearly did not perfect an appeal from the November 
2001 rating decision that denied that claim.  His August 2002 
substantive appeal documents indicated that he did not want 
to pursue benefits for the cervical spine disorder on a 
secondary basis, but instead wanted to file a claim for 
benefits under 38 U.S.C.A. § 1151.  

The written statement from his representative specifically 
stated, "[w]e want to make a clarification on Issue #2 (the 
secondary cervical spine claim) of the SOC, the issue should 
be compensation for a cervical spine condition due to 1151 
injury in the San Juan VAMC in November 10, 1984."  
Accordingly, the issue of entitlement to service connection 
for a cervical spine disorder on a secondary basis is not 
before the Board.


FINDINGS OF FACT

1.  Fractures of teeth number 20 (mandibular premolar) and 24 
(central anterior mandibular) were the result a fall caused 
by the Veteran's service-connected instability of the left 
ankle.

2.  The Veteran has been diagnosed with PTSD, which is 
medically attributed to a stressor he experienced during his 
active service.

3.  The Veteran has degenerative joint disease and disc 
disease of the lumbar spine which is attributable to his 
service-connected left ankle disability.

4.  There is no competent evidence that any additional 
disability of the cervical spine was the result of injuries 
reported after a slipping incident during VA hospitalization 
November 1994.

5.  The competent evidence establishes that the November 1994 
slipping incident was not caused by VA hospital care, medical 
or surgical treatment, or examination furnished the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for 
residuals of dental trauma to teeth number 20 and 24 are met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.381 (2008).

2.  Resolving reasonable doubt in the Veteran's favor, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for secondary service connection for degenerative 
joint disease and disc disease of the lumbar spine are met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2008).

4.  The criteria for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a cervical 
spine disorder, claimed to be the result of a slipping 
incident during VA hospitalization in November 1994, have not 
been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may also be granted for a disability that is proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Dental Claim

The Veteran is claiming entitlement to service connection for 
fracture and loss of teeth resulting from a fall due to his 
service-connected left ankle instability.

The Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  The determination of whether service connection 
may be established for the purpose of outpatient dental 
treatment is based on the criteria set forth in 38 C.F.R. 
§ 3.381.  

As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. 
§ 17.161.

Thus, the Board will adjudicate the Veteran's dental 
condition under the provisions of 38 C.F.R. § 3.381(a) - by 
way of 38 C.F.R. § 3.310.  To this end, he has provided a 
dental opinion from his private dentist, confirming that he 
was treated twice, once in 1994 for tooth number 24, and then 
again in 1999 for tooth number 20 for fractures of the teeth 
traceable to falls due to instability caused by his service-
connected left ankle instability.  See January 2002 statement 
from Dr. O. Ramirez de Arellano.

There is no dental opinion of record discounting this 
purported relationship between the fractures to teeth 
numbered 20 and 24 and the falls due to the service-connected 
left ankle disability, so there is only evidence supporting 
the claim, none against it.  While a VA dental examination in 
August 2001 noted that there was no loss of teeth due to loss 
of substance of body of the maxilla or mandible other than 
those that have been lost by periodontitis, the dental 
examination did not address loss of teeth not due to loss of 
substance of the maxilla or mandible or loss of teeth due to 
falls.  

The Board need not discuss the Veteran's potential 
eligibility for this necessary VA outpatient dental treatment 
under the various categories of eligibility mentioned in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 (Classes I-VI) 
inasmuch as this specific determination will be made once he 
files his application at the outpatient dental clinic of his 
local VA medical center.

For these reasons, service connection is warranted for the 
loss of teeth numbered 20 and 24 secondary to the already 
service-connected left ankle disability.  

PTSD

The Veteran contends that he has PTSD as a result of his 
experiences in service.  A grant of service connection for 
PTSD requires medical evidence diagnosing the condition; a 
link, established by medical evidence between the current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed stressor occurred.  38 C.F.R. 
§ 3.304(f) (2008).  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  C.F.R. § 3.304(f)(1) 
(2008).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence which 
corroborates the testimony as to the occurrence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show 
that he actually engaged the enemy in combat.  VAOPGCPREC 12-
99.  His DD Form 214 does not reflect that he received any 
awards, citations, or decoration denoting having served in 
combat.  

The Veteran claims that he is entitled to service connection 
for PTSD because of an in-service stressful event that 
occurred during his active duty service in Panama in 1977.  
Specifically, he reported that he was attacked and stabbed by 
a Panamanian national who had approached him demanding money.  
See January 2002 notice of disagreement.

As an initial matter, the Board notes that the service 
treatment records reflect no psychiatric complaints or 
treatment; however, they do that he was treated with sutures 
in the hand in November 1977.  In a February 1997 rating 
decision, VA found that the Veteran had been involved in an 
assault in service in 1977 and had sustained a stab wound to 
the hand.  The resulting scar was service-connected.  

In accordance with the 1977 determination by VA, the Board 
finds that the reported in-service stressful event has been 
conceded by VA and is therefore verified.  Having determined 
that the claimed in-service stressor occurred, the Board will 
consider whether the Veteran has a current diagnosis of PTSD 
and medical evidence establishing a link between current 
symptoms and an in-service stressor. 

In this regard, the claims file contains private and VA 
treatment records dated since 1994, which show that the 
Veteran has been diagnosed with and treated for PTSD on 
numerous occasions.  

The record contains differing opinions as to whether the 
Veteran has a diagnosis of PTSD which is related to the 
stabbing incident in service.  The medical evidence weighing 
in favor of the claim consists of a private medical opinion 
dated in February 1995 from a psychiatrist who had treated 
him since October 1994.  Dr. C. A. Aviles reported that the 
Veteran had PTSD, including flashbacks, fear of the night, 
and some blocking as a result of his experiences in Panama.  

In addition, a September 1994 VA hospitalization summary 
concluded that the Veteran had PTSD as the result of an 
assault suffered in service.  While the 1994 VA treatment 
record erroneously transcribed the date of the assault as 
1980, as opposed to 1977, it correctly reported an injury to 
the right hand sustained at the time of the assault.

The medical evidence that does not support a diagnosis of 
PTSD is the June 2006 VA PTSD examination report.  While the 
examiner noted that the Veteran claimed as a stressor that he 
had been stabbed in the hand while in service, the examiner 
concluded that "[t]he veteran does not meet the DSM-IV 
stressors criteria for PTSD" and that "[t]here is no 
evidence of any incident in service that is causing such 
diagnosed condition."  The examiner diagnosed an anxiety 
disorder.

Nevertheless, given that VA has conceded, in essence, that 
the Veteran has a verified stressor, the stabbing in service, 
the June 2006 VA opinion is of little to no probative value 
as it appears to be based on an incomplete and inaccurate 
picture of the Veteran's disability.  Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (finding that a physician's opinion 
based on an inaccurate factual premise has no probative 
value).  

In addition, a March 2005 VA outpatient treatment record 
noted that the Veteran's PTSD complaints and their etiology 
"keep shifting" as at one time he reported suffering from 
PTSD as a result of a stabbing incident but he had also 
previously reported that he had PTSD as the result of an 
event involving someone "who stole some equipment from 
him."

As there is an approximate balance of positive and negative 
evidence regarding the merits of whether the Veteran has a 
diagnosis of PTSD due to his verified stressor, the Board 
finds that the evidence is, at the very least, in equipoise.  

Given that the criteria for a diagnosis of PTSD has been met, 
that service records support that in-service stressor 
actually occurred, and that VA and private physician 
statements have established a medical nexus between the 
Veteran's PTSD and the stabbing incident in service, the 
claim for PTSD is granted.  

Low Back Disorder

The Veteran is service-connected for a left ankle joint 
instability.  The record contains differing opinions as to 
whether the Veteran's low back disability is related to the 
service-connected ankle disability.  The evidence weighing in 
favor of his claim consists of a February 2001 opinion of Dr. 
C. A. Aviles.  Dr. Aviles noted that he had treated the 
Veteran since October 1997 and that he had disc problems from 
L4-S1, including a degenerative spine disorder.  Dr. Aviles 
opined that "[t]hese conditions are most probably due to an 
unstable ankle . . . ."

The medical evidence that does not support the claim consists 
of an August 2001 VA examination report, which diagnosed mild 
spinal canal stenosis at L4-L5, and L5-S1 levels associated 
with degenerative joint disease with suspected herniated 
nucleus pulposus.  However, the examiner opined that "there 
is no sufficient medical objective evidence to establish that 
his low back . . . conditions as [sic] secondary to sc 
[service-connected] left ankle instability."  

However, this opinion lacks substantial probative weight as 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Applying the benefit of the doubt rule, the Board concludes 
that the Veteran's low back disorder, diagnosed as 
degenerative joint disease and disc disease of the lumbar 
spine, is secondary to his service-connected left ankle 
disorder.  Accordingly, service connection is warranted.

1151 Claim

The Veteran asserts that he has additional cervical spine 
disability as a result of a injury he sustained after 
slipping on a wet floor during a period of inpatient 
treatment at the VA Medical Center (VAMC) in San Juan, Puerto 
Rico, in November 1994.  

In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and --

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was- (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, as here, were amended.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004) (codified as amended at 
38 C.F.R. § 3.361).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b) (West 2002).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

The Board determines that a grant of compensation pursuant to 
38 U.S.C.A. § 1151 is not warranted here as the preponderance 
of the evidence does not demonstrate that the Veteran 
sustained additional cervical spine disability as a result of 
the incident and as the slipping incident was not caused by 
hospital care.

First, the preponderance of the evidence does not demonstrate 
that the Veteran sustained additional cervical spine 
disability as a result of slipping on a wet floor.  In order 
to make this determination, his condition immediately before 
the incident is compared to his condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2008).  

Less than two months prior to the incident, a September 1994 
MRI report revealed changes at the C3 through C7 levels, 
including focal protrusion, spinal canal stenosis, and neural 
foramina narrowing.  A 1998 MRI of the cervical spine 
revealed similar findings.

The contemporaneous medical evidence does not show complaints 
or treatment referable to the cervical spine immediately 
after the incident.  The nursing note the following day noted 
that the Veteran reported that "he hit his hip and referred 
pain on low back."  In another record, he reported hitting 
his head and back, and X-rays of the skull and lumbar spine 
did not show fractures.  A contemporaneous physical 
examination was noted to be "essentially unchanged" with 
the exception of low back pain.

Second, even assuming, arguendo, that the Veteran sustained 
additional cervical spine disability as a result of the 
incident, the additional cervical spine disability was not 
"caused by hospital care."   In Jackson v. Nicholson, 433 
F.3d 822, 825-26 (Fed. Cir. 2005), the United States Court of 
Appeals for the Federal Circuit interpreted "hospital care" 
as implying the provision of care by the hospital 
specifically, as opposed to the broader, more general 
experience of a patient during the course of hospitalization.  

With the above in mind, the record contains no evidence to 
suggest that the Veteran's reported injury due to slipping on 
a wet floor is in any way directly associated with hospital 
care at the VAMC.  The incident did not occur during VA 
hospital care, treatment, or examination and was not caused 
by such care.  

Any injuries he sustained are attributable to an intervening 
cause, i.e. a wet substance on the floor.  These injuries 
were merely coincidental to VA medical care, but not caused 
by it.  Hence, 38 U.S.C.A. § 1151 compensation is not 
warranted.  The Veteran has not pointed to any evidence that 
suggests otherwise.  Therefore, his claim "lies beyond the 
ambit of 38 U.S.C.A. § 1151."  Loving v. Nicholson, 19 Vet. 
App. 96, 100 (2005)(citing Sweitzer v. Brown, 5 Vet. App. 503 
(1993)).

The Board accepts the Veteran's statements regarding his 
cervical spine and does not disputing that he suffers from 
cervical spine pain.  The Board has also considered his 
assertions that his cervical spine problems were caused or 
aggravated by the incident in November 1994.  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
intervertebral disc disease of the cervical spine is not the 
type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, No. 06-0164 (March 3, 2009).

Furthermore, the medical evidence of record clearly shows 
that the Veteran's cervical spine problems preexisted his 
November 1994 VAMC hospitalization.  Therefore, evidence of 
current cervical spine pain does not constitute evidence in 
support of his contention that the pain is related to an 
injury in November 1994. 

In conclusion, the evidence does not demonstrate that the 
Veteran's cervical spine was injured as a result of VA 
hospital care furnished to him in November 1994.  
Furthermore, it has not been shown that any additional 
cervical spine disability occurred as a result of the 
November 1994 incident.  For these reasons, a grant of 
compensation pursuant to 38 U.S.C.A. § 1151 is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With regard to the dental, PTSD and low back claims, the 
Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist with regard to the dental, PTSD and low back 
claims, such error was harmless and need not be further 
considered.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the § 1151 claim , the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in January 
2006 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the § 1151 claim and of his and VA's respective duties for 
obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

With respect to the Dingess requirements, in February 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  

With that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the § 1151 issue on 
appeal.  Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
treatment records from the November 1994 hospitalization at 
issue in this case, as well as subsequently developed VA 
outpatient treatment records.  Further, he submitted private 
treatment records pertaining to the cervical spine.   

Moreover, the Board finds that a remand for a VA examination 
is not in order.  There is no competent evidence that the 
Veteran sustained additional cervical spine disability as a 
result of the incident.  Further, the slipping incident was 
not caused by hospital care.  In addition, the Board finds 
that the medical evidence of record is sufficient to make a 
decision on the claim.  Therefore, remand for a VA 
examination is not warranted.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

For the limited purpose of receiving VA outpatient dental 
treatment, the claim for service connection for loss of teeth 
number 20 (mandibular premolar) and 24 (central anterior 
mandibular) secondary to the service-connected left ankle 
instability is granted.

Service connection for PTSD is granted.

Service connection for a lumbar spine disorder, diagnosed as 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
cervical spine disorder, claimed to be the result of a 
slipping incident during VA hospitalization in November 1984, 
is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


